UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-7672



KENNETH PHILLIPS,

                                             Plaintiff - Appellant,

         versus

SEWALL SMITH; L. BISHOP, Secretary of Public
Safety and Correctional Services; JOHN DOE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-94-2312-HAR)


Submitted:   March 27, 1997                 Decided:   April 3, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Kenneth Phillips, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Richard M. Kastendieck, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we deny Appellant's motion for general relief and affirm

on the reasoning of the district court. We also affirm the district
court's denial of Appellant's motion to vacate judgment. Phillips
v. Smith, No. CA-94-2312-HAR (D. Md. Aug. 28, 1996; Sept. 25,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2